PER CURIAM.
We find no reversible error in this record. The facts of the case do not warrant the imposition of punitive damages, and the jury was instructed by the court not to award such.
Counsel for appellant in their brief state that this instruction of the court was violated by the' jury, and that it awarded punitive damages; its verdict being in the following language: “We, the jury, find for the plaintiff eight hundred dollars impunity damages and six thousand dollars expectancy^-total, six thousand eight hundred dollars. ” This statement in brief of counsel for appellant is not denied in the briefs filed on behalf of appellee. An examination of the record, however, does not disclose that any such verdict was, in fact, rendered. The only place in the record wherein the verdict is set forth is in the judgment of the court, and it there appears as follows: “We, the jury, find for the plaintiff in the sum of six thousand eight hundred dollars. ” As we must be governed by the record, and not by the briefs of counsel, we are not called upon to decide the question thus presented to us.

Affirmed.